— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered September 22, 1982, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant asserts that the evidence was insufficient to prove his guilt beyond a reasonable doubt. We disagree. Viewing the evidence in the light most favorable to the prosecution, as we must, the inquiry is whether any rational trier of fact could have found the essential elements of the crimes charged beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). The resolution of questions related to witness credibility, including that involving eyewitness identification, is a jury function which may not be lightly overturned on appeal (People v Rodriguez, 72 AD2d 571). We find the testimony of the eyewitnesses sufficient to support the verdicts. That there were some discrepancies between the earlier descriptions of the robber by one witness and his trial testimony only establishes a question of credibility for the jury (see, People v Bigelow, 106 AD2d 448; People v Stavris, 75 AD2d 507). In addition, the in-court identifications of the defendant made by the other two eyewitnesses some nine months after *604the crime without their having participated in any pretrial identification procedures in the interim were not unduly suggestive and it was for the jury to determine the weight to be accorded these identifications (see, United States v Hamilton, 469 F2d 880, 883).
Finally, the sentencing court did not abuse its discretion and we decline to substitute our discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.